Case: 16-50396      Document: 00514326166         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50396
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GUMARO ALMANZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:15-CR-359-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gumaro Almanza pleaded guilty, pursuant to a written plea agreement,
to conspiracy to possess with intent to distribute 50 grams or more of
methamphetamine. He was sentenced within the Guidelines to 168 months of
imprisonment, to be followed by five years of supervised release. The plea
agreement contained an appeal waiver provision, which the Government now
seeks to enforce. Almanza, however, contends that the waiver is ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50396   Document: 00514326166     Page: 2   Date Filed: 01/29/2018


                                No. 16-50396

because the Government fraudulently induced him to enter a plea agreement
that erroneously indicated he might be eligible for safety valve relief.
Therefore, Almanza argues, the Government breached the plea agreement and
this court should correct errors in the special conditions of his supervised
release.
      There is no indication of fraudulent inducement in this case. Under the
circumstances here, the Government could not determine whether the district
court would reach the legal conclusion that Almanza was ineligible for safety
valve relief. See United States v. Bautista-Montelongo, 618 F.3d 464, 466 (5th
Cir. 2010). Moreover, the record does not show that the Government made any
promise (other than those in the plea agreement), threat, misrepresentation or
otherwise improperly induced Almanza to enter into the plea agreement.
Almanza knowingly and voluntarily entered the plea agreement without any
improper inducement. United States v. McKinney, 406 F.3d 744, 746 (5th Cir.
2005).
      Accordingly, the appeal is DISMISSED.




                                      2